Citation Nr: 0517765	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  99-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a pneumothorax.

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1973.

The veteran initially appealed from a February 1998 decision 
of the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied 
entitlement to a compensable rating for residuals of a 
pneumothorax.

In October 1999, the veteran appeared for a videoconference 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  In 
October 2000, the Board remanded the appeal for further 
evidentiary development.

In a January 2003 supplemental statement of the case (SSOC), 
the RO assigned an increased rating of 10 percent for his 
service-connected residuals of a pneumothorax.  

In September 2004, jurisdiction over the claims folder was 
subsequently transferred to the RO in Wichita, Kansas.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The residuals of a left pneumothorax are manifested by no 
findings for asthma and forced expiratory volume in one 
second (FEV- 1) of 79 and 80  percent of the predicted value, 
and the FEV-1 to forced vital capacity (FVC) (FEV-1/FVC) 
ratio of 78 and 79 percent of the predicted value.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a pneumothorax have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6843 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain for the claimant; and notice to submit relevant 
evidence in the claimant's possession.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Full and complete, written notice of 
the foregoing was provided to the veteran by way of the 
Appeal Management Center's VCAA letter of August 2003.  This 
letter addressed the veteran's claim for increased rating and 
to submit or identify any evidence that pertains to his 
claim.  The veteran did not respond.  To that extent, VA's 
duties established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, service medical and 
personnel medical records have been obtained and made a part 
of his claims folder, as have all known examination and 
treatment records compiled during post service years.  Also, 
the veteran was accorded a personal hearing via 
videoconference that was held in October 1999.

VA has a duty under some circumstances to provide 
examinations. 38 U.S.C.A. § 5103(d).  In this regard, the 
veteran was accorded VA examinations in April 1998, January 
2003, and January 2005.  As such, all assistance due the 
veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA. It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  

In the March 1998 Statement of the Case and the January 1999, 
June 1999, and January 2003 SSOC, the RO provided the veteran 
with the pertinent rating schedule provisions regarding his 
claim for an increased rating for a residuals of a 
pneumothorax disability.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

Legal Criteria

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 38 
C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that "[c]ompensation for service- 
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

As noted previously, in a January 2003 SSOC, the RO assigned 
an increased rating of 10 percent for service-connected 
residuals of a pneumothorax, rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6843, effective from May 21, 1997, the date 
of his increased rating claim.  The 10 percent rating 
reflects the veteran's current level of disability.  

On October 7, 1996, the rating criteria for respiratory 
disorders were revised and are still found in 38 C.F.R. § 
4.97.  Given that the veteran's claim was received in May 
1997, the Board will consider it under the revised rating 
criteria.  

Traumatic chest wall defects, pneumothorax, hernia, etc. are 
now evaluated under Diagnostic Code 6843.  Under the revised 
rating criteria, restrictive lung disease, to include 
pneumothorax contemplated in Code 6843, is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is assigned where pulmonary 
function testing reveal that FEV- 1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  A 30 percent rating is assigned where pulmonary 
function testing reveal that FEV-1 is 56 to 70 percent 
predicted; FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) 
is 56 to 65 percent predicted.  A 60 percent rating is 
assigned where pulmonary function testing reveal that FEV- 1 
is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; 
or where DLCO (SB) is 56 to 65 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (2004).  Note 2 for Code 6843 
provides that following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.


Factual Background

The veteran's service medical record was reviewed in its 
entirety.  In a November 1973 report of the medical board, 
the veteran was hospitalized following an August 1973, in-
service motor vehicle accident (MVA).  His primary diagnosis 
was laceration of the liver with a secondary diagnosis of 
small apical left pneumothorax.  Chest x-rays taken during 
the veteran's August 1973 period of hospitalization showed 
subcutaneous emphysema noted over the lower left chest wall.  
Also shown on x-ray was recurrent, small, bilateral 
pneumothorax with resolution of the right pneumothorax.  The 
veteran was returned to full duty and was found fit for same.  
On the veteran's report of medical examination at separation 
in November 1973, there were no reported clinical findings 
for abnormalities of the lungs and chest.  

The veteran's post-service medical history as documented in 
private treatment and VA records reflect complaints of 
shortness of breath on exertion with negative chest x-rays 
and clinical findings for respiratory disease.  

In February 1996, the veteran was again hospitalized with 
complaints of chest pain and epigastric pain.  X-rays 
revealed benign heart and lungs with no pleural fluid, or 
significant infiltrates seen.  Past surgery was noted in the 
upper right quadrant and stomach region; however, no 
pneumothorax was seen.  

VA clinical records dated in April to May 1997 reflect an 
April 1997 entry for complaints of "stuffy" nose and run 
down feeling.  On examination, the veteran's lungs sounded 
clear with normal laboratory findings.  The examiner offered 
smoking cessation advice and diagnosed the veteran with 
suspected viral cold and allergic reaction, ruling out any 
bacterial process.  

On VA examination in April 1998, the veteran was noted to 
have undergone surgery to re-expand his lung following an 
August 1973, in-service MVA. The veteran noted his ability to 
function normally with complaints of getting winded on 
exertion.  He denied any cough, phlegm, or chest pain.  On 
chest examination, the veteran was noted to have a healed 
right chest scar with a well-healed scar over the left lung 
area.  The lungs were noted to be fully expanded with good 
breath sounds heard in all quadrants.  No rales, wheezes, or 
rhonchi were appreciated on auscultation.  The examiner's 
diagnosis was left pneumothorax, resolved.  

X-rays were normal other than findings that were consistent 
with old trauma to the right lower thorax.  Pulmonary 
function test (PFT) taken for the examination showed mild 
restrictive disease, mostly likely secondary to the left 
chest and surgery.  Pre-bronchodilation test results showed 
an FVC of 59 percent predicted and an FEV-1of 54 percent 
predicted.  The examiner interpreted the pre-med findings to 
reflect moderate restriction.  No FEV-1/FVC ratio or post-
bronchodilation results were reported.  

The Board notes that in cases where pre- and post- 
bronchodilation results are obtained, it is the post-
bronchodilation results that are the operative values for VA 
purposes.  See, 61 FR 46723 (Sept. 5, 1996).

In a statement received at the RO in September 1998, the 
veteran claimed numerous episodes of breathing difficulty 
since service.  He referenced diagnoses of emphysema and 
pleurisy.

In records obtained from Presbyterian Hospital dated in 
December 1997 and September 1998, the veteran was 
hospitalized for complaints of chest pain in the upper chest.  
In the December 1997 emergency report, the veteran reported 
no nausea, vomiting, diaphorsis, or shortness of breath.  
Past medical history was negative other than previous liver 
trauma.  It was noted that the veteran was a smoker.  The 
veteran was reported negative for hypercholesterolemia, 
hypertension, and diabetes mellitus.  On chest examination, 
the veteran was clear to auscultation, bilaterally.  
Respiratory system was noted to be within normal limits.  The 
examiner noted the veteran's description of his symptoms as 
"classic reflux symptoms" and noted his numerous risk 
factors for this condition.  The clinical impression was 
acute typical chest pain, likely gastrointestinal.  In 
September 1998, the veteran noted stomach and intestinal and 
sinus problems, as well as, cigarette use and use of steroid 
nasal spray.  A surgical pathology report reflected a 
diagnosis of erosive esophagitis.  

In VA clinical records dated from 1997 to 2002 reflect 
treatment for a multiple health problems that included one 
entry in March 1999 for complaints of chest pain, 
bilaterally.  The veteran was diagnosed with sinusitis and 
bronchitis.  In a March 2000 entry, the veteran denied any 
history of asthma and noted a pack a day cigarette habit.  
The Board notes that the veteran would alternatively report 
or deny having shortness or breath.  Examination of lungs was 
consistently reported as clear and without findings of rales, 
rhonchi, or wheezing.  In primary care notes dated in August 
2001, April 2002, and October 2002 the veteran was noted to 
have allergic rhinitis helped with prescribed Allegra and 
Vancenase.  

In October 1999, the veteran testified at a videoconference 
hearing.  With regard to his claim for an increased rating 
for service-connected pneumothorax, the veteran reported 
breathing difficulty.  He also noted his cigarette smoking of 
a pack a day, however, reported that no doctor had attributed 
his breathing problems to his smoking habit.  

On VA respiratory examination in January 2003, the examiner 
noted the veteran's in-service MVA with laceration of the 
liver and bilateral traumatic pneumothoraces.  Surgical 
repair was noted to have caused scarring of the right lower 
lobe of the lung.  Also noted was the veteran's long history 
of cigarette smoking.  On examination, the examiner observed 
a very slight cough, unproductive of phlegm or mucus.  The 
veteran reported no significant shortness of breath and no 
chest pain.  Some discomfort over the thoracoabdominal wound 
was noted on direct palpation but no pain was reported on 
chest compression. 

The VA examiner addressed the issue of the veteran's low FEV-
1 measure and past examination finding that showed "very 
minimal restrictive lung defect."  The examiner opined that 
the FEV-1 measure of obstructive, not restrictive, effort was 
the result of cigarette smoking and was not related to the 
problems with the thoracoabdominal wound.  The examiner's 
assessment was COPD secondary to cigarette smoking and 
scarring of the right lower lobe of the lung secondary to 
surgery for laceration of the liver with residuals.  The 
examiner expanded on his opinion regarding the veteran's 
respiratory symptoms, noting that the veteran was 
asymptomatic at the time of the examination.  However, the 
examiner noted that obstructive changes "will be most likely 
due to his cigarette smoking and COPD" and that "any 
restrictive change in the lungs such as have been minimally 
demonstrated in the past are more difficult to interpret."  

On PFT, post-bronchodilation FEV-1 was 79 percent predicted 
and post FEV-1/FVC ratio was 78 percent.  The PFT was 
interpreted to show a minimal obstructive lung defect.  

The examiner reported that PFT required a large amount of 
cooperation on the part of the patient and that minimal 
changes are difficult to interpret.  The examiner opined that 
it was more likely than not that any minimal restrictive 
changes are due to the previous thoracoabdominal surgery.  

In July 2003 the Board remanded this issue in order to 
reconcile a conflict in findings on PFT and to obtain a 
medical opinion which specifically indicated which symptoms 
were due to the service-connected respiratory disorder and 
which were due to other causes.

Following the Board's July 2003 remand, the veteran underwent 
VA respiratory examination in January 2005.  The examiner 
noted the veteran's August 1973 bilateral pneumothorax with 
scarring in the right lower lobe of the lung.  The examiner 
reported on past VA findings that the veteran's obstructive 
disease was due to a long history of cigarette smoking and 
that his mild restrictive disease was due to scar on the 
lung.  

The veteran's subjective complaints were noted to include 
mild, dry cough with shortness of breath on exertion.  The 
veteran denied any productive cough, sputum, hemoptysis, 
anorexia, edema, or periods of incapacitation.  It was noted 
that the veteran was not currently treated with any 
bronchodilators with normal chest x-ray in 1997.  

On physical examination, the veteran presented with no 
adverse symptomatology.  Resting respiratory rate was 
16/minute, O2 saturation per pulse oximeter was 98 percent, 
and pulse was 90 percent.  After climbing three flights of 
stairs, the veteran was mildly dyspneic with pulse oximeter 
at 97 percent, and pulse at 131.  The examiner observe clear 
lung sounds bilaterally with regular heart rate and rhythm.  
There was no evidence of peripheral edema, cor pulmonae, 
renovascular hypertension, or pulmonary hypertension.  PFT 
test results were read as normal with FEV-1 at 80 percent and 
FEV-1/FVC ration at 79 percent.  Spirometry, lung volumes, 
and diffusion capacity were all noted to be within normal 
limits.  Chest x-rays were normal with emphysema shown but no 
evidence of pneumothorax or cardiomegaly.  Right basal patchy 
infiltrate was read as pleural scar.  

Doppler studies of the heart showed normal leaflet appearance 
and mobility and no significant valvular regurgitation.  The 
right ventricle was noted to be enlarged, however, no 
significant pericardial effusion, intracardiac clot or mass 
was seen.  Metabolic oxygen uptake testing was unavailable 
and the examiner noted unnecessary as the veteran did not 
have cor pulmonae.  

The examiner opined that the veteran's primary symptoms were 
not related to his service-connected pneumothorax residuals 
and that his mild COPD/emphysema was due to cigarette 
smoking.  The examiner noted no symptoms or evidence of 
restriction due to service-connected pneumothorax residuals.  
The examiner addressed the issue raised regarding the April 
1998 VA examination in which the veteran's reduced FEV-1 and 
restrictive disease was noted on PFT.  The examiner could not 
explain the previous examiner's finding, but reported "it is 
clearly that the reduced FEV-1 is consistent with 
obstruction, not restriction."  

The Board notes that the PFT findings as reflected in the 
April 1998 report of VA respiratory examination did not 
measure post FEV-1 or FEV-1/FVC ratio percentages.  

Analysis

In this case, the veteran has a current assigned disability 
rating of 10 percent under 38 C.F.R. § 4.97, Diagnostic Code 
6843.  

To support his claim for a 30 percent rating, the evidence 
would need to show that on PFT, FEV-1 is 56 to 70 percent of 
predicted; FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) 
is 56 to 65 percent of predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2004)

The medical evidence shows that after service the veteran 
underwent PFT at VA in April 1998, January 2003, and January 
2005.  On the veteran's most recent PFT in January 2005, 
post-bronchodialator FEV1was at 80 percent and FEV1/FVC ratio 
at 79 percent.  On VA PFT in January 2003, post FEV-1 was 79 
percent and post FEV-1/FVC was 78 percent.  The Board notes 
that in entries of private treatment for shortness of breath 
complaints, the veteran underwent PFTs that were read as 
normal, however, no reports of findings were seen in the 
record.  As such, the available results of those tests 
clearly demonstrate that he does not meet the criteria for a 
the next higher rating of 30 percent under the criteria for 
Code 6843.  Accordingly, a higher rating is not warranted.

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  However, after a careful review, the Board 
finds no basis in the record upon which to assign a higher or 
separate disability evaluation.  Moreover, no other 
diagnostic codes are shown to be applicable based on the 
nature of the symptoms complained of by the veteran and 
documented in the medical evidence of record.  As noted 
above, the VA examiner in January 2005 opined that the 
veteran's primary symptoms, including COPD and emphysema, 
were due to cigarette smoking.

In sum, there is no basis for a higher schedular rating for 
the veteran's service-connected lung disorder under any code 
of the VA's Schedule for Rating Disabilities (38 C.F.R. Part 
4).  The Board finds that the preponderance of the evidence 
is against the claim for a rating in excess of 10 percent for 
service-connected residuals of a pneumothorax.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Extraschedular Rating 

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this case, the veteran has not required post-service 
hospitalizations for residuals of a pneumothorax disability.  
The respiratory impairment has not been shown, or alleged, to 
markedly interfere with his employment.  The Board finds that 
there are no exceptional factors that render application of 
the regular schedular criteria impractical.  There is, 
therefore, no basis for referral of the residuals of a 
pneumothorax rating to the appropriate official for 
consideration of an extraschedular rating.


ORDER

An rating in excess of 10 percent for residuals of a 
pneumothorax is denied.



___________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


